Order, Supreme Court, *7Bronx County (Michael DeMarco, J.), entered May 23, 2000, which, in a proceeding in the nature of habeas corpus to compel defendant developmental disabilities officials to give up custody of plaintiffs son, granted defendants’ motion to dismiss the proceeding, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about June 15, 2000, which denied plaintiffs motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
The proceeding was properly dismissed in view of the order of the Supreme Court, Kings County, enjoining plaintiff from commencing any further proceedings regarding his son in any Supreme Court in this State without first obtaining permission of the court, which plaintiff did not do. In addition, as the motion court also held, plaintiff lacks standing to sue on behalf of his son, a mentally disabled adult who was placed in defendants’ group home by his mother, and over whom plaintiffs guardianship and custody rights have been revoked, as determined in prior proceedings (McReynolds v Giuliani, 238 AD2d 249, lv denied 90 NY2d 803, cert denied 522 US 969) that plaintiff once again is improperly seeking to relitigate. Concur — Sullivan, P. J., Rosenberger, Nardelli, Tom and Lerner, JJ.